IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-50762
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

PATRICK CLARK,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-97-CV-337-SS
                         (A-94-CR-100-1-SS)
                        --------------------
                          December 21, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Patrick Clark appeals the district court’s denial of his

motion for release on bail pending the disposition of his 28

U.S.C. § 2255 motion.    Regardless of the merits of Clark’s

pending 28 U.S.C. § 2255 claim, on which the district court has

not yet ruled, Clark has failed to show the existence of

exceptional circumstances necessitating his release on bail in

order to make the post-conviction remedy effective.      See Calley

v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.